Case 1:18-CV-01485-T.]I\/|-DEP Document 1-1 Filed 12/22/18 Page 1 of 2

Location: Nassau, NY

Exhibit A to the Comp|aint

|P Address: 74.76.13.193

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tota| Works lnfringed: 26 ISP: Spectrum
Work Hash Site UTC Published CRO App. File CRO Number
Date

1 9C643ACA38FDQD470613CE49A612A20A07950A43 Vixen 11/ 13/ 2018 04/ 29/ 2018 06/ 19/ 2018 PA0002126677
18:40:51

2 02468F85936B82D56983718F48FF71EEBE6C9E14 Tushy 08/01/2017 07/05/2017 07/06/2017 PA0002041555
10:18:19

3 1018A676073BZ4EB9A7384E7BF56686079E27BZ7 Tushy 07/ 26/ 2018 07/ 20/ 2018 09/05/ 2018 PA0002134598
10130;07

4 1F6028883E349095C7205A9E6C7826A7CFF8E1F1 Tushy 06/27/ 2017 04/ 1 1/ 2017 06/ 15/ 2017 PA0002037579
02:15:42

5 2D77D2 EA1B7AC46CDESBA255AAEE31107E027A08 Tushy 01/ 12/ 2018 12/ 12/ 2017 01/04/ 2018 PA0002069349
11:03:34

6 31577E16E1868BF13F308E538ElBAF66E224726A Tushy 08/01/2017 07/30/2017 08/11/2017 PA0002075051
10:16:04

7 3899DF23466A4A4C58CA53479AE6CF8DD8BEF4C2 Tushy 01/12/2018 12/27/2017 01/23/2018 PA0002101754
11200147

8 42D25EA4B1A9033015803A9F27699FE5ACBE02AD Vixen 10/ 14/ 2018 08/02/ 2018 09/01/ 2018 PA0002119574
15:41:47

9 44F6C759 F4752247486CF56C77F44FEAOE1065 F2 Tushy 01/12/2018 11/17/2017 01/04/2018 PA0002069336
11:01:47

10 464AB452DA8258FA238A74830FOD57EE7CA518C5 Tushy 10/05/ 2017 08/ 24/ 2017 09/ 15/ 2017 PA0002052837
10150;14

11 4D82ADD27F7568F6D59A64F777E43A27BD64652E Tushy 01/12/2018 11/22/2017 01/04/2018 PA0002069339
10:59:30

12 4FF62836FC3C509617EE5DE7658EAABEO45COBA1 Tushy 01/ 12/ 2018 09/ 13/ 2017 10/ 10/ 2017 PA0002086153
11102:05

13 5256B65E5238CBE18B3BA99EFB719DZZC52EAE24 Vixen 07/3 1/ 2018 07/28/ 2018 09/01/ 2018 PA0002119572
10:32:08

14 5954CA36DA9BD29C667D78C6FA6EE9CFBGC65806 Vixen 07/ 26/ 2018 07/ 18/ 2018 09/01/ 2018 PA0002119684
10:39101

15 5C208E2ABF6083135CA52776A02087442F215060 Tushy 06/ 27/ 2017 06/ 15/ 2017 07/07/ 2017 PA0002070815
02:10:37

16 8AEA27202C47BS7SBF48659CC2938D88691054EF Tushy 07/ 26/ 2018 07/ 25/ 2018 09/05/ 2018 PA0002134601
10:27151

 

 

 

 

 

 

 

 

 

Case 1:18-CV-01485-T.]I\/|-DEP Document 1-1 Filed 12/22/18 Page 2 of 2

 

 

 

 

 

 

 

 

 

 

 

 

Work Hash Site UTC Published CRO App. File CRO Number
Date

17 921AED6337A588159CFAF9DADDFE2 D91CDFF8ABS Tushy 06/ 27/ 2017 06/ 25/ 2017 07/07/ 2017 PA0002070817
02:11:15

18 93549317257A2157F77 D68D6A18E486F3C583672 Tushy 07/26/2018 06/25/2018 08/07/2018 PA0002132395
10:47128

19 ABDFBOZF5D20E29C32ABCE90A8478787DDA3C11D Tushy 06/ 27/ 2017 06/ 10/ 2017 07/07/ 2017 PA0002074096
02:13:07

20 BOSCBDOOS EA3FE84F8826825AB54FSBB43 D9DCAA Tushy 01/12/2018 01/11/2018 01/24/2018 PA0002101766
11:00:01

21 830A24C236439A9 BZC65C9234830190803026085 Tushy 01/ 12/ 2018 10/ 23/ 2017 12/04/ 2017 PA0002098018
11:02:44

22 CA9C1A77C9BAC47BC3A59D3009DCAF3A44488A43 Tushy 01/ 12/ 2018 11/ 27/ 2017 01/04/ 2018 PA0002069335
11:03:01

23 CF7373BQ7GBF078DBBQCE0871213DS469D84358D Tushy 10/05/ 2017 10/03/ 2017 10/ 10/ 2017 PA0002086147
10:50:09

24 D1FC96E108A774SBSEBOBC88FOB6C39397B9979F Tushy 01/ 12/ 2018 11/02/ 2017 12/05/ 2017 PA0002098020
11:02:44

25 E1C1484SDC58F3CBZCCB7383BZ42E4EE8D32363B Tushy 08/01/ 2017 07/ 25/ 2017 08/ 11/ 2017 PA0002046870
10:16:41

26 EBC75FD3 F24BZ4A008F1C83134BSF015ED6A438E Tushy 06/ 27/ 2017 06/ 20/ 2017 07/07/ 2017 PA0002070816

 

 

 

02:11:05

 

 

 

 

 

